Per Curiam.

It was error to hold that the loss in question did not come within the provision for comprehensive coverage. The stone which fell from a truck and ultimately came in contact with the insured vehicle was a 66 falling object ” within the fair intendment of the policy. Any doubt as to the meaning of the language of the policy must be resolved in favor of the assured (Hartol Products Corp v. Prudential Ins. Co., 290 N. Y. 44).
The judgment should be unanimously reversed upon the law and facts and new trial granted, with $30 costs to plaintiff to abide the event.
Walsh, Golden and Murphy, JJ., concur.
Judgment reversed, etc.